Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 1 of 11 PageID: 531




NOT FOR PUBLICATION


                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



                                                     Lead Case No. 21-1977 (CCC)
    IN RE: GERBER PRODUCTS
    COMPANY BABY FOOD
    LITIGATION


    This Document Relates To:                                   OPINION
    ALL ACTIONS




    FALK, Chief U.S.M.J.

           This is a consolidated case comprised of 13 putative class actions 1 asserting a

    variety of claims against Defendant Gerber Products Company (“Gerber”). This matter

    comes before the Court upon a motion to transfer the consolidated action to the United

    States District Court for the Eastern District of Virginia pursuant to 28 U.S.C. §§ 1404(a)

    and 1406(a). [CM/ECF 21-2516, No. 8.] The motion is opposed. The motion is decided

    on the papers. Fed. R. Civ. P. 78(b). For the reasons set forth below, Plaintiffs’ motion to

    transfer is GRANTED.




1
 The class actions are: (1) Shepard, et al. v. Gerber Products Co., No. 21-01977; (2) Moore
v. Gerber Products Co., No. 21-02516; (3) Muslin Pierre-Louis v. Gerber Products Co.,
No. 21-04791; (4) Kelly et al. v. Gerber Products Co. No. 21-12504; (5) Eldridge v.
Gerber Products Co., 21-12910; (6) Douglas v. Gerber Products Co., 21-12354; (7)
Robbins v. Gerber Products Co. et al., 21-12666; (8) McNealy v. Gerber Products Co., 21-
9064; (9) Fondacaro et al. v. Gerber Products Co., 21-5032; (10) Martin et al. v. Gerber
Products Co., 21-5846; (11) Henry et al. v. Gerber Products Co., 21-5864; (12) Wallace et
al. v. Gerber Products Co., 21-9980; (13) Lawrence et al. v Gerber Baby Products, 21-
13676.
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 2 of 11 PageID: 532



                                      BACKGROUND

       These putative class actions assert false advertising and similar claims against

Gerber stemming from a February 4, 2021 report issued by a subcommittee of the United

States House of Representatives 2 relating to the alleged presence of heavy metals in certain

baby foods. The first-filed case in this District against Gerber stemming from the Report,

Shepard v. Gerber Products Co. (“Shephard”), No. 21-01977, was filed on February 5,

2021. Since then, twelve other, similar putative class actions were filed in this Court. (see

supra n. 1.)

       On March 12, 2021, Plaintiffs in Shephard moved to consolidate the cases. Plaintiff

in Moore v. Gerber Products Co., then filed a cross-motion 3 seeking to transfer the cases to

the Eastern District of Virginia. On consent of the parties and without prejudice to the

Moore plaintiffs’ request to transfer, the Court entered an Order on May 21, 2021,

consolidating the then-pending cases and any other class action arising out of the same or

similar operative facts subsequently filed in this Court.

       The Moore plaintiffs and Martin plaintiffs have requested transfer of this

consolidated action to Virginia. It appears that at least 36 plaintiffs have filed suit against

Gerber in the Eastern District of Virginia alleging the same or similar claims against


2
 See Baby Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium and
Mercury (Feb. 4, 2021).
3
  Plaintiff’s submission was filed as a Notice, not a cross-motion in compliance with the
Federal Rules of Civil Procedure. However, because notice of the motion had been given
to all parties and a briefing schedule established, the Court will treat Moore’s filing as a
properly filed formal motion. Moreover, Moore would not be precluded from filing a
motion to transfer had it been filed as a standalone motion. For these reasons, Gerber’s
argument that Moore’s filing was procedurally improper will not be considered as a basis to
deny the motion.
                                                2
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 3 of 11 PageID: 533



Gerber. In response, Gerber has moved to transfer those cases to the District of New

Jersey. On June 28, 2021, the Honorable Liam O’Grady, Senior U.S.D.J., entered an Order

holding those cases – and the motion to transfer to New Jersey – in abeyance until this

Court decides our motion to transfer. [ECF No. 48.] 4

The Motion to Transfer

       This motion is somewhat unusual in that Plaintiffs 5 are seeking to transfer these

consolidated cases - including their own, which they chose to file here - to another district.

In the more traditional sense, it is usually a defendant seeking to transfer a case to an

allegedly more convenient or appropriate forum. Plaintiffs seek transfer on two basic

grounds.

       First, Plaintiffs admit that they mistakenly filed suit in an improper district.

Specifically, Plaintiffs state that they filed their Complaints in New Jersey under the belief

that Gerber’s principal place of business was in New Jersey at the time of filing. It was not.

Starting in 2018 and concluding in 2019, Gerber, a Michigan corporation, undertook a

relocation of its corporate headquarters from Florham Park, New Jersey to Arlington,

Virginia. Thus, at the time these cases were filed, Gerber was a Michigan corporation with

its principal place of business in Virginia. That would mean there is general jurisdiction

over Gerber in Virginia. See, e.g., Daimler AG v. Bauman, 134 S. Ct. 746, 761 (2014).



4
 A motion was made before the Judicial Panel on Multidistrict Litigation proposing to
consolidate all of these baby food-related complaints against Gerber and other
manufacturers as an MDL proceeding. The request was denied. See ECF No. 42.
5
 References in this Opinion to “Plaintiffs” refer only to the Moore and Martin plaintiffs
that have moved to transfer venue.

                                               3
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 4 of 11 PageID: 534



Seeking to correct their error, Plaintiffs claim proceeding in New Jersey creates issues of

personal jurisdiction and that it is in the best interests of all parties and the court to transfer

all of these cases to a district that has general personal jurisdiction over Gerber.

          Second, Plaintiffs contend that the Section 1404(a) transfer considerations

(discussed, infra) support transfer, in particular the possibility for duplicate work and effort

of counsel and the Court; and that the relative congestion of the courts favors transfer to the

Eastern District. Finally, Plaintiffs contend that Gerber wants to remain in New Jersey for

strategic purposes – i.e., that they believe that the requirements to certify a class under Rule

23 are more onerous in this Circuit.

          Gerber and the Shepard Plaintiffs oppose transfer. They contend that some of the

decision-making with respect to the events underlying the claims in this case occurred

when Gerber was in New Jersey. Gerber also states that it will not contest personal

jurisdiction in this District “with respect to this and similar disputes.” (ECF No. 29 at 7.)

They also contend that some Gerber employees that could have relevant information to the

claims may be located in New Jersey.

                                LEGAL STANDARD 6

           Section 1404(a) confers federal courts with authority to transfer a case to another

    district “where it may have been brought,” when doing so is “in the interest of justice”


6
 Plaintiffs also refer to a possible transfer under Section 1406(a), but it is not clear that this
Section applies in this context. Section 1406(a) applies when a case is filed in a “wrong”
district. Id.; see also Lafferty v. St. Riel, 495 F.3d 72, 77 (3d Cir. 2007). At the time some
of the allegations in this case occurred, Gerber’s principal place of business was New
Jersey. However, Gerber is not located here and has not been for some time. Plaintiffs
concede they misfiled in this district - and in their view, that makes it the “wrong” district.
That may or may not be the case. But given the decision with respect to Section 1404, it is
not necessary to conclusively decide this question.
                                                 4
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 5 of 11 PageID: 535



and serves “the convenience of parties and witnesses.” 28 U.S.C. § 1404(a). The decision

to transfer a case under § 1404(a) rests within the sound discretion of a district court. See

Plum Tree, Inc. v. Stockment, 488 F.2d 754, 756 (3d Cir. 1973); Cadapult Graphic Sys.,

Inc. v. Tektronix, Inc., 98 F. Supp. 2d 560, 564 (D.N.J. 2000). The purpose of section

1404(a) “is to prevent the waste of ‘time, energy and money’ and to ‘protect litigants,

witnesses and the public against unnecessary inconvenience and expenses....’” Ricoh Co.,

Ltd. v. Honeywell, Inc., 817 F. Supp. 473, 479 (D.N.J. 1993) (quoting Van Dusen v.

Barrack, 376 U.S. 612, 616 (1964)).

      The moving party bears the burden of establishing (1) that the proposed transferee

forum is one in which the case “might have been brought,” and (2) that in the interest of

justice, the proposed transferee forum is more convenient for the parties and witnesses.

See CIBC World Mkts., Inc., v. Deutsch Bank Sec., Inc., 309 F. Supp. 2d 637, 643 (D.N.J.

2004). The court balances private and public interest factors to determine whether the

litigation would more conveniently proceed and the interests of justice would be better

served by a transfer. See Jumara v. State Farm Ins. Co., 55 F. 3d 873, 879 (3d Cir. 1995).

Private considerations include but are not limited to: (1) plaintiffs original choice of

venue; (2) defendant’s forum preference; (3) where the claim arose; (4) convenience to the

parties in light of their financial and physical conditions; (5) availability of witness in each

fora; and (6) location of books and records. Id. Public considerations include: (1) the

ability of each forum to enforce the judgment; (2) practical considerations that would

make trial more expeditious or inexpensive; (3) relative court congestion; (4) local interest

in deciding the controversy; (5) public policies of each fora; and (6) familiarity with state

                                               5
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 6 of 11 PageID: 536



    law in diversity cases. Id.

          While the moving party bears the burden to justify a transfer, it is “not required to

    show truly compelling circumstances for . . . [change of venue, but rather that] all relevant

    things considered, the case would be better off transferred to another district.” In re

    United States, 273 F.3d 380, 388 (3d Cir. 2001) (citations omitted). 7

                                               DECISION

          A “transfer analysis is flexible and must be made on the unique facts of each case.”

Calkins v. Dollarland, Inc., 117 F. Supp. 2d 421, 428 (D.N.J. 2000) (citations omitted).

Here, we have a unique circumstance. Plaintiffs filed a complaint in this District

attempting to secure general personal jurisdiction over a corporation based on the

assumption that their principal place of business was in New Jersey. As it turns out,

Plaintiffs were wrong; Gerber’s principal place of business is not in New Jersey; Gerber

has been sued in its actual principal place of business for the same allegations as those

presented here; and now, Plaintiffs want to transfer these cases, including their own, to the

actual home forum while Gerber wants to proceed in the mistakenly chosen, foreign forum.

          Upon the consideration of the facts of these cases and the Section 1404(a) factors,

transfer of this case to the Eastern District of Virginia is appropriate for the convenience of

the parties and in the interests of justice.

          First, there is the issue of general personal jurisdiction. This is a proposed




7
 Section 1404(a) only allows for a transfer to a district where a case originally could have
been brought. See 28 U.S.C. § 1404(a); Shutte v. Armco Stell Co., 431 F.2d 22, 25 (3d Cir.
1970), cert. denied, 401 U.S. 910 (1971). The parties do not dispute that these cases could
have originally been filed in the Eastern District of Virginia.
                                                  6
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 7 of 11 PageID: 537



nationwide class action alleging Gerber has engaged in false advertising and made

affirmative misrepresentations and omissions regarding the presence of heavy metals in

baby foods. Some of these events allegedly occurred while Gerber was in New Jersey, but

some did not. While Gerber has stated it will not contest personal jurisdiction arising out

of the specific events alleged in the current Complaint there is no discussion of what that

means or how it should impact the transfer analysis. It also could be a slippery slope.

What about an amended complaint with allegations that have nothing to do with New

Jersey? Will jurisdiction later become an issue? It seems unnecessary and potentially

problematic to proceed with these cases in New Jersey absent existing general jurisdiction,

especially when a proposed nationwide class is involved. This is especially noteworthy

when there are cases already pending against Gerber with the same allegations in its actual

home forum, where it is subject to general jurisdiction and where jurisdiction would never

be an issue.

       Second, the relevant private interest factors independently support transfer to

Virginia. The parties’ relative choice of forum is in equipoise and generally backward.

Plaintiffs filed here “by mistake” and now don’t want to be here, and Defendants don’t

really belong here but would like to stay. For that reason, the forum preference factors

cancel each other out. The remaining relevant private factors -- for example, the location

of books and records and the location of witnesses -- suggest this case belong in Virginia.

       Gerber has submitted the declaration of Georgina M. de la Pena, who is the

company’s Vice President of Human Resources, Nestle Infant Nutrition. (Civ. A. No. 21-

2516; ECF No. 18-1; “la Pena Decl.”) The Declaration does a thorough job of tracking


                                              7
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 8 of 11 PageID: 538



Gerber’s relocation history and explaining how the company’s employees worked during

the transition – but in actuality, the declaration makes it clear why the case should be

transferred to Virginia. For example, the declaration confirms that Gerber’s regulatory,

medical-scientific, marketing, and legal departments are all located in Arlington, Virginia,

and have been since 2019. (Id. at ¶ 7). Moreover, while it states that some (unidentified)

Gerber employees were permitted to telework from New Jersey during the relocation to

Virginia and that some still reside here, it does not explain the roles of these employees or

what information that may have that could be relevant to the case. Finally, the declaration

does not address the fact that, apparently, the following Gerber employees – identified by

Plaintiffs as “likely key witnesses” - all work in or around the Eastern District of Virginia:

          • CEO and President (Tarun Malkani),
          • CFO (Ramon Vega),
          • Director of Corporate Quality at Nestlé Nutrition North America (Lyle Pater),
          • Head of Portfolio Management at Nestlé Nutrition North America, who
            manages a $1 billion portfolio of more than 350 SKUs (Patrick Murray),
          • Head of Supply Chain Management at Nestlé Nutrition USA (Antonio
            Martinez de Aragon),
          • Senior Manager - Customer Development at Nestlé Nutrition North America
            (Miguel Hoyos),
          • Associate Director, Commercial Development (Matthew Greenwood), and
            Brand Manager Nestlé Nutrition North America (Sina Hilbert)

(Pls.’ Reply Br. 4; citing Declaration of David J. Cohen, filed in connection with the JPML
proceedings and attached to the Declaration of Mark R. Rosen, Esq., as Exhibit A.)

       The fact is Gerber no longer has a notable presence in New Jersey. And while it did

at some time, that misses the point in a case like this. This case will primarily involve the

testimony of witnesses now located in Virginia and the records of the company, which are

also present in Virginia. There is nothing to suggest that the claims involved in this case

will involve witnesses located in New Jersey. This is not, for example, a case involving an
                                               8
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 9 of 11 PageID: 539



alleged environmental spill, where presence in New Jersey might be needed for a variety of

case-related functions. There is really nothing tying this case to New Jersey other than

historical and outdated connections relating to where people were located at the time the

cases allegedly accrued. If there was a showing that books and records remained in New

Jersey or that relevant personnel remained in New Jersey, then it would perhaps be a

different story. But that does not appear to be the case. And to the extent there are any

witnesses in New Jersey, they would appear to be Gerber employees that are presumed

willing to appear in Virginia. Plaintiffs have shown that the relevant private factors favor

transfer to the Eastern District of Virginia.

       Third, the public factors also support transfer. For one thing, Gerber is a Virginia -

based corporation subject to general personal jurisdiction in Virginia; thus, enforcing a

judgment and proceeding to trial in Virginia would seem to be more convenient in Virginia.

There is also the fact that the District Court in New Jersey has been operating on a severe

judicial emergency for years, and the relevant disposition times set forth in the briefing

show that the Eastern District of Virginia disposition time is manifestly favorable. While

the situation in New Jersey is slowly improving, this District still is burdened by years of

understaffing, judicial vacancies, and high filing rates. For that reason, Virginia is a

relatively less congested district than New Jersey. The remaining public interest factors are

in balance or otherwise do not apply. However, for the reasons stated above, the public

interest factors also support transfer.

       Finally, the opposing parties’ contention that transfer should be denied based on the

first-filed rule is not persuasive. The Sheppard case was apparently the first filed action


                                                9
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 10 of 11 PageID: 540



relating to the alleged claims against Gerber. The “first-to-file” rule permits “trial judges to

exercise their discretion by enjoining the subsequent prosecution of similar cases ... in

different federal district courts.” E.E.O.C. v. Univ. of Pennsylvania, 850 F.2d 969, 971 (3d

Cir. 1988). Where related suits “involving the same parties and subject matter are pending

concurrently, the first-filed suit should have priority absent a showing that the balance of

inconvenience favors transfer or unless there are special circumstances which justify giving

priority to the second suit.” Ricoh Co. v. Honeywell, Inc., 817 F. Supp. 473, 487 (D.N.J.

1993). The rule “encourages sound judicial administration and promotes comity among

federal courts of equal rank.” E.E.O.C., 850 F.2d at 972. “The letter and the spirit of the

first-filed rule ... are grounded on equitable principles” and “the rule's primary purpose is to

avoid burdening the federal judiciary and to prevent the judicial embarrassment of

conflicting judgments.” Id. at 977.

       However, the first-to-file rule is not absolute. Federal Trade Comm. v. Neora, 2020

WL 4282753, at *3-4 (D.N.J. July 27, 2020). “There are exceptions, which provide that a

court may decline to apply the rule on the basis of “(1) rare or extraordinary circumstances;

(2) inequitable conduct; (3) bad faith; (4) forum shopping; (5); where the later-filed action

has developed further than the first-filed action; and (6) ‘when the first filing party

instituted suit in one forum in anticipation of the opposing party's imminent suit in another,

less favorable, forum.” Id. (quoting EEOC, 850 F.2d at 976).

       This Court has not been asked to dismiss or enjoin any proceeding elsewhere, nor

would it do so. Instead, Gerber has held up the first-filed rule as an additional basis to keep

these cases here (and, in its view, to transfer the Virginia cases to New Jersey). However,


                                               10
Case 2:21-cv-01977-CCC-MF Document 58 Filed 09/13/21 Page 11 of 11 PageID: 541



as stated above, the first-to-file rule is not absolute and at its core is about “equitable

principles.” Id. Nor must the rule be enforced when “the balance of inconvenience favors

transfer or . . . [where] there are special circumstances which justify giving priority to the

second suit.” Ricoh, 817 F. Supp. at 487.

       Here, the Court has explained how this is somewhat of a procedurally unusual

circumstance resulting from the mistake in filing in this forum, and Plaintiffs’ request to

transfer this case to another forum, which is actually Gerber’s home forum and has cases

pending, and where the bulk of Gerber’s executives, and books and records are located. As

is the result when the traditional Section 1404(a) factors are considered, the Court finds for

the reasons explained above, the interests of justice support transfer of these cases to

Virginia, where they could be joined with the cases pending there, free of any plausible

concern relating to jurisdiction and in Gerber’s home forum.

                                        CONCLUSION

       For the reasons set forth above, Plaintiffs’ motion to transfer venue is GRANTED.

An appropriate Order will be entered.



                                                     s/Mark Falk
                                                     MARK FALK
                                                     Chief United States Magistrate Judge


DATED: September 13, 2021




                                                11
